Citation Nr: 1109132	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-42 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at the Our Lady of Lourdes Regional Medical Center on February 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service from October 1987 to March 1988.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Alexandria, Louisiana, that denied the above claim. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2010.  The Board notes that the Veteran submitted new evidence on the day of his hearing.  This evidence has not yet been considered by the Agency of Original Jurisdiction (AOJ).  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  On February 2, 2009, at 9:13 a.m., the Veteran was admitted to Our Lady of Lourdes Regional Medical Center for left ankle pain and lower back pain incurred after a fall.  He was diagnosed with a back strain and a left ankle sprain and discharged on the same day.    

2.  There was no prior authorization from VA for this private hospitalization; nor did the Veteran request such authorization within 72 hours of admission.    

3.  At the time of hospitalization, the Veteran was service-connected for lumbosacral / cervical strain and a mood disorder.  

4.  The Veteran's hospitalization on February 2, 2009 was not rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at the Our Lady of Lourdes Regional Medical Center on February 2, 2009 are not met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the medical expenses claims file, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administrative Services (MAS) folder, does not reveal compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, a May 2009 VCAA notice letter did inform the Veteran about the information and evidence the VA would seek to provide and about the information and evidence he was expected to provide.  However, this letter did not adequately inform him about the information and evidence not of record that was necessary to substantiate his medical expenses reimbursement claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).     

In any event, the Veteran and his representative's personal statements and hearing testimony demonstrate that they have actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, at the June 2010 hearing, the Veteran explained in detail why he believed his private hospitalization on February 2, 2009 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, he argued that his admission to the private hospital was authorized by a VA nurse.  He also has submitted evidence of the travel time and distances involved to VA facilities for purposes of demonstrating why these facilities were not feasibly available during his hospitalization on February 2, 2009.  Finally, he has submitted a copy of the U.S. Court of Appeals for Veterans Claims (Court's) recent holding in Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009), that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  So the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As for the duty to assist, the Board is satisfied that the duty to assist has been met, as well, as all pertinent private hospitalization records and medical bills were submitted or obtained.  In addition, VA secured an August 2009 VA medical opinion from a VA physician to address the critical issues of whether treatment was rendered during a medical emergency and whether VA or other Federal facilities were feasibly available.  This opinion provided reasons and bases by way of a discussion of the evidence of record.  The Veteran has also submitted relevant evidence.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Background Facts

The Veteran was hospitalized at Our Lady of Lourdes Regional Medical Center on Monday, February 2, 2009.  He arrived at the hospital at 9:13 a.m. by taxi.  The private hospital report indicates he was hospitalized for left ankle pain and lower back pain incurred after a fall that had occurred on Sunday, February 1, 2009, one day prior to the hospitalization.  He was diagnosed with a back strain and a left ankle sprain and discharged on the same day of his hospitalization.  At the time of the February 2, 2009 hospitalization, the Veteran was service-connected for lumbosacral / cervical strain and a mood disorder.  The total hospital bill for services provided was $767.40.  First, he contends that a VA nurse advised him on the phone to go to a private emergency room on February 2, 2009, such that prior authorization existed, and all costs were authorized by VA.  See 38 C.F.R. § 17.54 (2010).  Second, even if the VA determines that his private hospitalization was unauthorized, he requests reimbursement of these unauthorized medical expenses on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  See Our Lady of Lourdes Regional Medical Center hospital records dated in February 2009; August 2009 Notice of Disagreement (NOD); October 2009 VA Form 9; June 2010 hearing testimony.  

Governing Laws and Regulations with Analysis for VA Authorization

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010); 38 C.F.R. § 17.52(a) (2010).  However, hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  In the present case, the Veteran has testified that he felt a muscle spasm in his service-connected lower back, causing a low back strain.  He was then hospitalized for a low back strain and left ankle sprain.  As such, the Board concedes that hospital care was provided on February 2, 2009, in part, for a service-connected disability.  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  According to 38 C.F.R. § 17.54 (2010), in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

But as to prior authorization, the record does not contain sufficient evidence that VA actually authorized the Veteran's private hospitalization at Our Lady of Lourdes Regional Medical Center on Monday, February 2, 2009.  In this regard, the Board acknowledges the Veteran's assertion that on the morning of February 2, 2009, he called the VA Clinic in Lafayette and spoke with a VA nurse.  He alleges she advised him to go to nearest private emergency room near the VA clinic.  He acknowledges there was no written authorization.  See hearing testimony at pages 12, 23-24.  The Board does not deny this may have occurred.  However, the present case is factually similar to Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  In the Smith case, the Veteran had argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Id. at 379.  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  Thus, the requirements for private authorization are not met here on that basis.  

Also, the Veteran never contends that VA was notified within 72 hours after his February 2, 2009 admission to our Lady of Lourdes Regional Medical Center.  Moreover, a review of private hospital records from Our Lady of Lourdes Regional Medical Center dated in February 2009 does not confirm an application to VA, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his behalf dispatched within 72 hours after the hour of admission.  See 38 C.F.R. § 17.54.  In addition, there are no VA records confirming any prior notification of the private hospitalization.  That is, there is no confirmation of prior authorization for VA purposes.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of allegedly "authorized" private treatment is unwarranted.  

Governing Laws and Regulations with Analysis for Unauthorized Hospitalization

However, when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.  

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1725 and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of "emergency treatment."  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  However, in the present case, section 1725 for nonservice-connected disorders does not apply since the Veteran was hospitalized on February 2, 2009, in part, for a service-connected low back disability.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  As such, only 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etc.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  
In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010) (emphasis added).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Court recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.   Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In summary, the remaining issues in the present case are the following:  (1) whether the February 2, 2009 hospitalization at the Our Lady of Lourdes Regional Medical Center was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(b), (c) (2010).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on February 2, 2009 under the amended version of 38 U.S.C.A. § 1728 are not met.  In this regard, the totality of the circumstances demonstrates the Veteran's hospitalization does not meet the standard for "medical emergency" under the amended version of 38 U.S.C.A. § 1728(c).  Section 1728(c) itself contains no explicit definition; rather, it refers to the definition of "medical emergency" under the new version of 38 U.S.C.A. § 1725(f)(1).  In other words, as already stated above, "medical emergency" now has the same meaning under both amended versions of 38 U.S.C.A. § 1725 and § 1728. 

As to the lay evidence of record, the Veteran requests reimbursement of his unauthorized medical expenses from Monday, February 2, 2009, on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  The Veteran states that his back "locked up" on Sunday, February 1, 2009.  He believes it was a "spasm."  This threw him off balance causing him to turn and fall and sprain his left ankle.  See hearing testimony at page 4.  As the pain increased, he became anxious.  That Sunday evening, his pain increased to the point that he had an acquaintance come over and assist him with basic activities.  The Veteran says he was seriously impaired by Sunday evening.  He took pain medication, but when he woke up Monday morning on February 2nd, his pain was more severe.  As of the morning of February 2nd, he believed that due to the cumulative pain in the left ankle and back, incapacitation, and elevated vital signs and anxiety, he had a medical emergency.  See hearing testimony at page 11.  He took a taxi instead of an ambulance to a private hospital because he believed it would be quicker.  He says a VA nurse told him on the phone to go to a private hospital.  

As to the medical evidence of record, private hospital records dated in February 2009 and a VA physician opinion dated in August 2009 overwhelmingly demonstrate that his hospitalization did not constitute a "medical emergency."  It was noted he was ambulatory right after he fell the previous day.  Anxiety was noted.  Constant pain was also documented.  His vital signs were assessed.  Nothing else unusual was noted.  He was "ambulatory" when he arrived at the hospital.  It was noted there was "no treatment" prior to arrival.  He was placed in a bed, and was in "no acute distress."  His back had normal range of motion and normal alignment.  Only "tenderness" was assessed in both the back and left ankle.  He was only diagnosed with a back strain and left ankle sprain.  X-rays of the lumbar spine revealed "no evidence of acute injury seen."  X-rays of the left ankle revealed only "mild lateral soft tissue swelling with no osseus injury seen."  A nurse note revealed no bruising to the left ankle.  He had good pedal pulse present.  He was able to take his leg off the bed without difficulty.  

As to the medical evidence of record, in August 2009 a VA physician, after reviewing the private hospital records, provided an opinion that the hospitalization was a "non-emergent" visit.  This assessment was made after a thorough discussion of the above private hospital records.     

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  Overall, although the Veteran clearly required medical attention of some sort for his injuries, the Board finds that medical and lay records provide no persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  The medical evidence of record clearly outweighs his lay assertions.  These records simply do not in any way paint a picture of an injury "hazardous" to life or health.  He did not require hospitalization when the injury occurred.  He was able to ambulate himself right after the accident and also the next day when he entered the hospital.  He did not even require an ambulance to get to the hospital; rather, he took a taxi.  His lay assertion that he thought a taxi would be quicker is not very persuasive or logical for that matter.  There is no evidence of any immediate danger due to his symptoms.  The length of time he took to seek treatment from an injury that had occurred the day before is a significant factor here.  Private hospital records in no way confirm the severity of his lay complaints.  On several occasions his problems were documented as not "acute."  The word "mild" was used on his ankle X-ray.  The fact that a VA nurse at a VA clinic may have told him to seek private treatment does not outweigh the evidence against the claim.  In summary, based on the totality of the circumstances, his hospitalization on February 2, 2009 was not for conditions of such a grave nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Because the facts do not meet the "medical emergency" requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.   

Thus, under the amended provisions of 38 U.S.C.A. § 1728, the preponderance of the evidence is against his unauthorized medical expenses claim such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at the Our Lady of Lourdes Regional Medical Center on February 2, 2009 is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


